DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14, 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Allen et al. (US 9,510,166) Col. 5 lines 42 – 45 teaches mission critical push-to-talk (MCPTT) services, Freeman (US 2016/0212683) (Section 0011) teaches MCPTT, and Arzelier et al. (US 2016/0360474) Sections 0051 – 0055 teaches MCPTT.  The prior art of record, however fails to teach or render obvious the following features:
	wherein the controlling the floor comprises transmitting a second floor grant message to the plurality of terminals except the first terminal based on taking the floor not being accepted by the user of the first terminal for a predetermined time, the second floor grant message indicates a floor transfer to one of terminals with floor request information stored in a floor request queue of the first terminal
the second floor grant message indicating the floor transfer to a fourth terminal is received by the third terminal based on taking the floor not being accepted by a user of the first terminal for a predetermined time
receiving, by the second terminal, a second floor grant message indicating the floor transfer to a third terminal from the first terminal, the second floor grant message being received by the second terminal based on taking the floor not being accepted by a user of the first terminal for a predetermined time
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi et al. (US 2017/0048894) Abstract teaches MCPTT off-network mode and Stojanovski et al. (US 2016/0344726) Section 0065 teaches ProSe Layer-2 Group IDs both of which are disclosed in the Applicants’ specification not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
January 18, 2022